Title: Nicholas P. Trist to James Madison, 11 July 1833
From: Trist, Nicholas P.
To: Madison, James


                        
                            
                                dear Sir,
                            
                            
                                
                                    Washington,
                                
                                July 11. ’33
                            
                        
                        A note from Mr Kane informs me that Mr Longacre—whom I had previously the pleasure of knowing, and whom he
                            speaks of as "one of our most accomplished & estimable Philadelphia artists, is on his way to Virginia, and
                            proposes to visit Montpelier in the hope that it will not be found too inconvenient to you to allow him an opportunity to
                            take your picture. Mr Kane says he has never seen a good likeness of you, and I have often said the same thing. It would
                            afford me pleasure therefore to learn, as I hope to do at Montpellier, early next week, that circumstances have proved
                            favorable to the wishes of Mr. Longacre and to the desire which so many of us have long entertained to see your countenance on canvas. With every Sentiment of veneration and attachment Yr obt Servt
                        
                            
                                N. P. Trist
                            
                        
                    